Citation Nr: 0116151	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-23 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to August 17, 1999, 
for the award of a 30 percent rating for residuals of gunshot 
wound of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from July 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Nashville, Tennessee.  The April 2000 rating 
decision granted an increased evaluation for the appellant's 
service-connected residuals of gunshot wound of the left 
lower extremity.

A review of the record discloses that the appellant, in 
correspondence received in August 2000, withdrew from 
appellate review the issue of whether clear and unmistakable 
error was committed in the rating decision to evaluate the 
service-connected left ankle disability under a diagnostic 
code other than Diagnostic Code 5003.  See 38 C.F.R. 
§ 20.204(b), (c) (2000). 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In a March 1996 rating decision, the RO denied the 
appellant's claim for an increased evaluation of the service-
connected disability; the appellant did not appeal that 
determination.

3.  In August 1999, the appellant filed a claim for an 
increased rating for his service-connected disability of the 
left ankle. 

4.  In an April 2000 rating decision, the RO granted an 
increased evaluation for residuals of gunshot wound to the 
left lower extremity, effective August 17, 1999.

5.  It is not factually ascertainable within one year prior 
to August 17, 1999, that the appellant's disability met the 
criteria for a 30 percent evaluation for residuals of gunshot 
wound of the left lower extremity.


CONCLUSION OF LAW

The criteria for an effective date prior to August 17, 1999, 
for the assignment of a 30 percent evaluation for residuals 
of gunshot wound of the left lower extremity, have not been 
met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 14 Vet. App. 174 (2000) (per curiam order), 
holding that VA cannot assist in the development of a claim 
that is not well grounded.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

In this regard, the Board notes that VA has a duty to notify 
the appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  By rating action 
dated in April 2000, the RO determined that the evidence of 
record showed the appellant's service-connected residuals of 
gunshot wound to the left lower extremity was manifested by 
symptomatology consistent with a 30 percent disability 
rating.  The effective date of this award of increased 
compensation benefits was August 17, 1999.  The appellant, in 
August 2000, filed a notice of disagreement with respect to 
the effective date of the award.  The statement of the case 
(SOC) informed the appellant that the evidence did not 
establish entitlement to an earlier effective date for this 
award of benefits.  The Board concludes that discussions of 
the reasons and bases for the denial of the claim for an 
earlier effective date as noted in the rating decision, and 
SOC informed the appellant of the information and evidence 
necessary to substantiate his claim and, thus, complied with 
VA's notification requirements.  In this regard, the record 
reflects that the appellant has reported no other potential 
sources of data in support of his claim for an earlier 
effective date.  

Following a careful review of the record, the Board is 
satisfied that VA has fulfilled its duty to assist the 
appellant, and that there is sufficient evidence of record 
upon which this claim may be properly adjudicated.
 

Factual Background

The record discloses that service connection was established 
by rating decision dated in October 1945, for nonunion of the 
tarsal or metatarsal bones, impairing weight bearing and 
other residuals of foot injuries.  A 100 percent evaluation 
was assigned for this disability, effective from the day 
following the appellant's release from service.  The rating 
evaluation was thereafter reduced to 40 percent under 
Diagnostic Code 5010 by rating action dated in November 1946, 
in which the service-connected disability was recharacterized 
as arthritis, traumatic mid-tarsal joint, left, secondary to 
gunshot wound and fracture lower end of tibia and tarsal 
bone.  The appellant did not appeal this rating 
determination.

In December 1951, the RO again reduced the rating evaluation 
for the service-connected disability from 40 percent to 20 
percent under Diagnostic Code 5284, and recharacterized the 
disability as residuals gunshot wound and fracture of the 
lower end of the left tibia and tarsal bone.  The appellant 
did not appeal this determination.

The RO confirmed and continued this rating evaluation in an 
April 1974 rating decision.  Evidence reviewed in conjunction 
with this rating determination included a January 1974 
medical certificate and history report, VA Form 10-10m.  The 
report noted the appellant presented with complaints of 
bilateral ankle and foot pain.  The report also noted the 
appellant's history was significant for arthritis of both 
ankles and the toes, and that the appellant took prescribed 
medication for pain.  A clinical assessment of arthritis was 
indicated.

A March 1974 VA examination report indicated the appellant 
reported subjective complaints of swelling and soreness 
associated with the left ankle with standing.  He described 
occasional problems with ambulation, and noted that his right 
ankle was also symptomatic.  The appellant reported that he 
missed approximately six months from work due to his left 
ankle disorder.  He reported that he received cortisone 
injections every four days to treat his symptoms.  On 
physical examination, the appellant exhibited 90 degrees of 
dorsiflexion, and 10 degrees extension on range of motion 
studies of the left foot.  The appellant had a well-healed 
incisional scar around the medial malleolus and extending to 
the foot that measured 31/2 inches.  There was a well-healed 
two inch longitudinal scar on the lateral side of the foot 
with a well-healed short "T" at the junction with the 
bottom of the foot, which measured one half inch.  There was 
no particular tenderness to palpation of the entrance site on 
the medial malleolus, or the exit point on the lateral side 
of the foot.  There was no evidence of gross deformity of the 
foot in that area.  There was no redness, injection, or 
drainage detected.  The arch of the foot was intact and in 
good shape.  The left arch measured 10 inches, compared to 
101/2 inches on the right side.  Medial and lateral rotation of 
the foot was evaluated as good.  The appellant demonstrated 
good dorsalis pedis and posterior tibial pulse in the left 
foot.  The ankle measured 10 inches, bilaterally.  X-ray 
studies of the left ankle and foot were negative.  The 
diagnostic impression was residual, gunshot wound with 
fracture lower end of left tibia and tarsal bone, healed.  
Based upon a review of this evidence, the RO determined that 
a higher rating evaluation was not warranted for the service-
connected disability.  The appellant did not appeal this 
determination.

The appellant sought an increased evaluation for his service-
connected disability in August 1995.  In support of his 
claim, the appellant reported that he was in receipt of care 
at a VA medical facility.  The record discloses that clinical 
reports, dated from February 1994 to August 1995, were 
received.  These medical records documented treatment for 
unrelated conditions, and were negative for any references to 
the service-connected disability.  By rating action, dated in 
March 1996, the RO continued the assigned 20 percent rating 
evaluation for the service-connected left ankle disability.  
The record reflects that the appellant did not appeal this 
determination.

In August 1999, the appellant again requested a higher rating 
evaluation.  The appellant was afforded VA examination in 
December 1999.  The medical examination report indicated the 
appellant reported subjective complaints of frequent 
progressive ankle pain exacerbated by prolonged walking or 
standing, and an inability to weight bear on the left ankle.  
He also complained of symptoms of numbness involving the 
foot.  The appellant reported that hot water and pain 
medication usually alleviated his pain.  It was noted that 
the appellant utilized a cane to assist with ambulation.  The 
appellant was noted to take several medications for treatment 
of his arthritic condition.  The appellant was noted to have 
a sedentary lifestyle, although he was able to engage in 
daily activities and perform minor tasks around his home.  

On physical examination, the appellant was evaluated with a 
six centimeter scar located just above the medial malleolus 
of the left ankle.  The examiner observed another scar on the 
lateral aspect of the left foot, just below the lateral 
malleolus, which measured approximately three centimeters.  
There was no evidence of swelling, erythema, or acute 
inflammation associated with the left lower extremity.  
Sensation was intact.  On range of motion studies of the left 
ankle, the examiner noted the left ankle to be almost frozen.  
The appellant was able to dorsiflex the ankle from zero to 
five degrees.  The examiner noted that the remaining ranges 
of motion were almost zero, with no motion at all in plantar 
flexion.  There were no signs of apparent valgus or varus 
deformity.  X-ray studies of the left ankle revealed mild to 
moderate degenerative joint arthritis of the ankle mortis.  
Studies of the left foot revealed mild degenerative joint 
arthritis in the intertarsal joints, and in the proximal 
interphalangeal joints of the fifth toe.  These studies were 
also significant for findings of severe degenerative joint 
disease at the articulation surface between the fourth and 
fifth digit with the cuboid bone.  

In his assessment, the examiner indicated the appellant 
sustained a gunshot wound in the left ankle that resulted in 
multiple fracture of the ankle joint.  The left ankle 
disability was evaluated as status post open reduction with 
pin fixation.  It was further noted that the appellant 
exhibited very limited range of motion.

The RO, in an April 2000 rating decision, granted an 
increased evaluation from 20 percent to 30 percent under 
Diagnostic Code 5299-5262 for the service-connected 
disability.  This determination was predicated upon a finding 
that the evidence was consistent with the rating criteria for 
a 30 percent rating, demonstrating malunion of the tibia and 
fibula with marked knee or ankle disability.  The effective 
date of this award was August 17, 1999, the date of receipt 
of the claim.  In conjunction with this rating action, the RO 
also addressed the appellant's allegation that clear and 
unmistakable error was committed in the March 1996 rating.  
In this regard, the RO determined that clear and unmistakable 
error was not committed in the March 1996 rating decision, 
which denied service connection for arthritis of the left 
lower extremity.  It was the RO's finding that harmless error 
was committed in that rating action with respect to the 
failure of the RO to acknowledge, in the context of the 
evaluation of the service-connected left ankle disability, 
the appellant's arthritis of the left lower extremity.  
Notwithstanding, it was concluded that this circumstance 
would not have changed the assigned rating evaluation for the 
service-connected disability of the left ankle, because there 
was no objective evidence that demonstrated increased 
symptomatology to warrant a higher rating.

In an August 2000 statement, the appellant indicated his 
belief that the effective date for the increased evaluation 
for his service-connected disability was appropriately March 
21, 1996, the date of the rating action in which the 20 
percent rating was continued.


Analysis

	Applicable Law and Regulations

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  An exception to that 
rule applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).  The 
term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2000).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2000).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred in or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2000).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. § 4.1, and 
§ 4.2, which require the evaluation of the veteran's complete 
medical history.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Under Diagnostic Code 5262, a 20 percent disability rating is 
provided for malunion of the tibia and fibula, with moderate 
knee or ankle disability.  Malunion of the tibia and fibula 
with marked knee or ankle disability warrants a 30 percent 
evaluation.  Nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).



Review of Record

The Board notes that there were final denials of an increased 
disability evaluation of the service-connected disability by 
the RO in December 1951, April 1974, and March 1996.  Those 
final rating decisions preclude assignment of an effective 
date for the assignment of the 30 percent evaluation prior to 
March 1996.  See Perry v. West, 12 Vet. App. 365 (1999) 
(veteran could not be awarded an effective date prior to the 
date of a final disallowed claim).  The Board further notes 
that the allegations of clear and unmistakable error alleged 
by the appellant involved the question of whether service 
connection was separately established for arthritis of the 
left lower extremity.  As indicated, the RO found that the 
failure to acknowledge arthritis of the left lower extremity 
in its evaluation of the service-connected disability 
constituted harmless error in this case, as there was no 
objective evidence of record that demonstrated increased 
disability to warrant a rating in excess of the then assigned 
20 percent.  The appellant withdrew his claim of clear and 
unmistakable error in August 2000 and, at that time, 
clarified the nature of his disagreement with the rating 
action as it related to the evaluation of the service-
connected disability.  Specifically, it was the appellant's 
contention that the effective date for the assignment of the 
30 percent evaluation should have been prior to August 1999.  

In this case, the Board observes that the next correspondence 
from the appellant requesting increased compensation for his 
service-connected disability was received August 17, 1999.  
That is the date the VA received the appellant's statement in 
writing that he wanted an increased rating for his service-
connected disability.  No other correspondence or evidence 
indicating an intent to claim entitlement to an increased 
evaluation was received during the interim between the March 
1996 rating action and the August 1999 correspondence.

The Board notes that the effective date of an award of 
increased compensation may be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred, if the application is 
received within one year from that date.  The Board 
determines that the "exception" to the general rule, as set 
forth in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2), does not apply, in this instance, in that it 
was not "factually ascertainable" that the appellant's 
service-connected disability had increased in severity within 
the one-year period preceding the date of receipt of his 
claim for increased compensation, that is one-year prior to 
August 17, 1999.  In this respect, the Board notes that VA 
must review all the evidence of record "not just evidence 
not previously considered" to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  The 
United States Court of Appeals for Veterans Claims and VA's 
General Counsel have interpreted the provisions of 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 as meaning that if 
the increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If, however, the increase 
occurred more than one year prior to the claim, the increase 
is effective from the date of the claim.  If the increase 
occurred after the date of the claim, the effective date is 
the date of the increase.  38 U.S.C.A. § 5110(b)(2); see also 
Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

In this case, the evidence of record does not establish an 
increase in symptomatology associated with the service-
connected residuals of gunshot wound to the left lower 
extremity within the one year period prior to August 17, 
1999.  Indeed, no clinical reports documenting treatment the 
appellant received for his service-connected disability for 
the period from August 1998 to August 1999 were identified or 
submitted by the appellant.  The Board further notes that the 
appellant's August 1999 correspondence is negative for any 
reference to treatment he received for his left ankle 
disability.  

The record reflects that the only evidence on file during the 
one-year preceding August 1999, were reports pertaining to 
outpatient treatment provided by VA during the period from 
February 1994 to August 1995.  However, these clinical 
records document treatment the appellant received for 
unrelated conditions.  This data was considered as the basis 
for the denial of increased compensation benefits in the 
unappealed decision of March 1996.  Even if the Board were to 
conclude that such earlier clinical reports reflect that an 
increase in the severity of the left ankle disability was 
factually ascertainable, these reports correspond to periods 
extending more than one year before receipt of the August 
1999 claim.

It was not until the VA examination in December 1999, which 
followed the appellant's August 1999 claim, that a complete 
clinical evaluation of the severity of symptoms associated 
with the appellant's service-connected disability was 
documented, and determined to warrant a higher disability 
rating.  No evidence earlier than August 1999 is of record 
which demonstrated that the service-connected disability was 
manifested symptomatology warranting a higher rating 
evaluation. 

After careful review of the record, the Board finds that no 
evidence has been presented that a greater degree of 
disability was clinically substantiated by the record during 
the one year period preceding August 17, 1999.  The Board is 
unable to find that the criteria for a 30 percent schedular 
evaluation were met during the one year period from August 
17, 1998 to August 17, 1999.  See Harper v. Brown, 10 Vet. 
App. 125, 126-127 (1997).  Therefore, in the absence of 
evidence that an increase in disability occurred during the 
one year period preceding the August 1999 claim, the proper 
effective date for the increased rating award for the 
service-connected disability is August 17, 1999, the date of 
receipt of the claim.   


ORDER

An effective date prior to August 17, 1999, for the 
assignment of a 30 percent rating for residuals of a gunshot 
wound of the left lower extremity is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

